Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP-2018-171158 filed in Japan on 13 September 2018. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Claim Objections
Claims 1 and 3 are objected to because of informalities:
In Claim 1: “a hydrogen gas generator that produces hydrogen gas by separating the hydrogen gas from oxygen gas and hydrogen gas which are produced from a water-containing electrolyte using a photocatalyst” is objected to as being awkwardly written. Rejection under 112(b) would be unwarranted, because the meaning of the phrase is understood. However, Examiner requests that the phrase be amended to read more naturally. A possible amendment is, “a hydrogen gas generator that produces oxygen gas and hydrogen gas from a water-containing electrolyte using a photocatalyst and separates the hydrogen gas from the oxygen gas”.
Likewise, in claim 3, “a hydrogen gas generator that separates hydrogen gas from oxygen gas and hydrogen gas produced from water-containing electrolyte using a photocatalyst” is objected to as being awkwardly written. A possible amendment is “a hydrogen gas generator that produces hydrogen gas and oxygen gas using a photocatalyst and separates the hydrogen gas from the oxygen gas”.
In claim 1: “hydrogen-contained tap water” should read “hydrogen-containing tap water”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0362723 A1), in view of Hinman et al (US 2010/0000874 A1), in further view of Choi et al (KR-2016-0062674 A; citations to the text of Choi are taken from a machine translation of the document into English).

Regarding claim 1: 
Jung teaches a tap water supply system (paragraph [0001], “medical gas-liquid supply system”) wherein the tap water flowing through a water conduit pipe is branched for supply to a plurality of tap water users (para [0018], “water supply unit 202 ... a water inlet pipeline”; per figure 1, water is supplied in parallel to electrolytic gas generator 10, mixing device 703, mixing device 704, and mixing device 705, for supply to several different end user outlets(abstract, [para 0025, 0031-0032,0037, 0045]) ; this means the water supply is branched), 
the tap water supply system comprising:
a hydrogen gas generator (figure 1 #10) that produces hydrogen gas by separating the hydrogen gas from oxygen gas and hydrogen gas which are produced from a water-containing electrolyte (as described in para [0019]-[0027], gas generator #10 generates hydrogen and a mix of oxygen and ozone, and separates the hydrogen from the oxygen/ozone),
a hydrogen gas tank that reserves the produced hydrogen gas (figure 1 #502; para [0030]), 
hydrogen gas piping from the hydrogen gas tanks connected to a mixing unit (figure 1, hydrogen gas is piped from storage tank #502, through junction #702, then to mixer #703),
wherein the mixing unit mixes hydrogen gas with tap water (figure 1 #703) to produce hydrogen-contained tap water for supply to the tap water users (para [0043]).
Jung does not teach the production of hydrogen and oxygen from water employs a photocatalyst. Jung also does not teach that the mixing unit is an aspirator arranged on a part of the water conduit pipe, wherein the aspirator uses tap water flowing through the water conduit pipe as a driving source and has a narrow portion in the water conduit pipe that forms a nozzle part, hydrogen gas piping from the hydrogen gas tanks connected to around the periphery of the nozzle part, wherein the pressure of the tap water flowing through the water conduit pipe is maintained at a predetermined pressure, wherein the aspirator uses the flow of tap water to create a depressurized state by a Venturi effect, and wherein the aspirator increases the speed of tap water flow at the nozzle part formed in the narrow portion of the water conduit pipe to create a lower pressure state below the pressure of the hydrogen gas tank by the Venturi effect and suck the hydrogen gas into the depressurized tap water stream to be mixed with the tap water.



Hinman teaches a system for production of solar fuels (para [0005]), comprising a water splitting module that produces hydrogen gas (figure 11 “H2O Splitter 02”), and a downstream reactor module to which the hydrogen gas is fed (figure 1, “RWGS 04”). In particular, Hinman teaches:
a hydrogen gas generator (figure 5 #580) that produces hydrogen gas by separating the hydrogen gas from oxygen gas and hydrogen gas which are produced from a water-containing electrolyte (para [0075]) using a photocatalyst (para [0070], “Titania semiconductor photocatalyst”),
a hydrogen gas tank that reserves the produced hydrogen gas (figure 5 #592; para [0070]).
It would have been obvious to a person of ordinary skill in the art to modify Jung by incorporating a photocatalyst into the water electrolysis module, so that the electrolysis can reduce external energy demands by making productive use of available renewable energy due to the advantage that Titania semiconductor photocatalyst offers for this purpose in that it works at low temperatures with low amount of sun units (para [0035]). Jung and Hinman are analogous, as each are directed to a multi-part system that uses a water-splitting electrolyzer to produce hydrogen gas, which is stored in a hydrogen gas tank, for on-demand use by another module of the system later. Furthermore, one skilled in the art could have combined the elements as claimed by known methods/devices, with no change in the elements’ respective functions, to yield no more than predictable results (see MPEP 2143(A)).
Jung and Hinman do not teach of the claimed nozzle and aspiration limitations.

Choi teaches a tap water supply system (para [0001]), the tap water supply system comprising:
a hydrogen gas generator (figure 2 #500; para [0049]) that produces hydrogen gas by separating the hydrogen gas from oxygen gas and hydrogen gas which are produced from a water-containing electrolyte (para [0049], figure 2; generator #500 generates hydrogen and oxygen from water electrolyte #520, hydrogen is separated off to hydrogen outlet stream #580), 
an aspirator arranged on a part of the water conduit pipe (figure 3 #600; para [0055], “gas-liquid mixing unit 600 ... includes a venturi tube”), wherein the aspirator uses tap water flowing through the water conduit pipe as a driving source (para [0055]-[0057], water flowing through the aspirator unit 600 drives the aspiration of hydrogen into the unit) and has a narrow portion in the water conduit pipe that forms a nozzle part (figure 3 #A1), and

hydrogen gas piping from the hydrogen gas tanks connected to around the periphery of the nozzle part (figure 3 #620; para [0056], “hydrogen inlet 620”),

wherein the pressure of the tap water flowing through the water conduit pipe is maintained at a predetermined pressure (para [0071], pump #400 maintains water at a predetermined pressure),

wherein the aspirator uses the flow of tap water to create a depressurized state by a Venturi effect (para [0056]), and

wherein the aspirator increases the speed of tap water flow at the nozzle part formed in the narrow portion of the water conduit pipe (para [0056]) to create a lower pressure state below the pressure of the hydrogen supply by the Venturi effect (para [0057] teaches that the pressure drop from Venturi effect draws hydrogen into the stream, this inherently requires that the pressure state in the aspirator is lower than the pressure of the hydrogen supply) and suck the hydrogen gas into the depressurized tap water stream to be mixed with the tap water (para [0057]) to produce hydrogen-contained tap water for supply to the tap water users (para [0015]; the “tap” the qualifies this water as tap water is shown as #710 in figure 1).
It would have been obvious to a person of ordinary skill in the art to modify Jung and Hinman by selecting, as the hydrogen-water mixing unit, an aspirator that draws hydrogen into the water stream by Venturi effect, as taught in Choi, because Jung is silent as to the type of mixer used, so one of ordinary skill in the art would obviously turn to the art to find a suitable mixer for dispersing. Furthermore, Choi teaches that an in-line Venturi aspirator is an effective way of dispersing hydrogen into water to produce hydrogen-containing tap water for supply to the tap water users and therefore would have been obvious to one of ordinary skill in the art to use with Jung and Hinman (para [0056-0057]). Choi is analogous art to the claims and other prior art references Jung and Hinman, both are directed to systems for supplying hydrogen-infused water on demand to human consumption. Furthermore, one skilled in the art could have combined the elements as claimed by known methods/devices, with no change in the elements’ respective functions, to yield no more than predictable results (see MPEP 2143(A)).

Regarding claim 2, Jung, Hinman and Choi obviate the tap water supply system of claim 1, but do not clearly teach whether the hydrogen gas generator, hydrogen gas tank, and aspirator are unitized into a one-unit configuration wherein the hydrogen-containing tap water is produced by the one-unit configuration for supply to the tap water users. It would have been obvious to a person of ordinary skill in the art to make the system in a one-unit configuration, because courts have held that combining components into an integral unit is prima facie obvious. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see MPEP 2144.04(V)(B).

Regarding claim 3:
Jung teaches a method for supplying tap water by a tap water supply system (paragraph [0001], “medical gas-liquid supply system”), the tap water supply system comprising:
a hydrogen gas generator (figure 1 #10) that produces hydrogen gas by separating the hydrogen gas from oxygen gas and hydrogen gas which are produced from a water-containing electrolyte (as described in para [0019]-[0027], gas generator #10 generates hydrogen and a mix of oxygen and ozone, and separates the hydrogen from the oxygen/ozone), 
a hydrogen gas tank (figure 1 #502; para [0030]), and 
a hydrogen gas injection device (figure 1 #703), 
the method comprising: 
reserving the hydrogen gas produced by the hydrogen gas generator in the hydrogen gas tank (para [0027], [0030]),
introducing the hydrogen gas reserved in the hydrogen gas tank into the tap water to produce hydrogen-containing tap water (para [0043]),
branching the tap water flowing through the water conduit pipe for supply to a plurality of tap water users (per figure 1, water is branched into parallel supplies for electrolytic gas generator 10, mixing device 703, mixing device 704, and mixing device 705, for supply to several different end user outlets),
wherein hydrogen gas piping from the hydrogen gas tanks is connected to a mixing unit (figure 1, hydrogen gas is piped from storage tank #502, through junction #702, then to mixer #703), and
supplying the produced hydrogen-containing tap water to the tap water users (para [0037]).
Jung does not teach the hydrogen gas generator uses a photocatalyst. Jung also does not teach that the mixing unit is an aspirator arranged on a part of the water conduit pipe, wherein the aspirator is arranged on a part of the water conduit pipe, uses the tap water maintained at a predetermined water pressure flowing through the water conduit pipe as a driving source for injecting hydrogen gas, and has a narrow portion in the water conduit pipe that forms a nozzle part, wherein a hydrogen gas piping from the hydrogen gas tank is connected to around the nozzle part, and wherein the aspirator produces a depressurized state by a Venturi effect using the flow of the tap water and increases the speed of tap water flow at the nozzle part in the narrow portion of the water conduit pipe to create a lower pressure state below the pressure of the hydrogen gas tank by the Venturi effect, sucking the hydrogen gas into the depressurized tap water stream and mixing the sucked hydrogen gas with the tap water to produce hydrogen-containing tap water.

Hinman teaches a system for production of solar fuels (para [0005]), comprising a water splitting module that produces hydrogen gas (figure 11 “H2O Splitter 02”), and a downstream reactor module to which the hydrogen gas is fed (figure 1, “RWGS 04”). In particular, Hinman teaches:
a hydrogen gas generator (figure 5 #580) that produces hydrogen gas by separating the hydrogen gas from oxygen gas and hydrogen gas which are produced from a water-containing electrolyte (para [0075]) using a photocatalyst (para [0070], “Titania semiconductor photocatalyst”),
a hydrogen gas tank that reserves the produced hydrogen gas (figure 5 #592; para [0070]).
It would have been obvious to a person of ordinary skill in the art to modify Jung by incorporating a photocatalyst into the water electrolysis module, so that the electrolysis can reduce external energy demands by making productive use of available renewable energy due to the advantage that Titania semiconductor photocatalyst offers for this purpose in that it works at low temperatures with low amount of sun units (para [0035]).   Jung and Hinman are analogous, as each are directed to a multi-part system that uses a water-splitting electrolyzer to produce hydrogen gas, which is stored in a hydrogen gas tank, for on-demand use by another module of the system later. Furthermore, one skilled in the art could have combined the elements as claimed by known methods/devices, with no change in the elements’ respective functions, to yield no more than predictable results (see MPEP 2143(A)).
Jung and Hinman do not teach of the claimed nozzle and aspiration limitations.

Choi teaches a method for supplying tap water by a tap water supply system (para [0001]), the tap water supply system comprising:
a hydrogen gas generator (figure 2 #500; para [0049]) that separates hydrogen gas from oxygen gas and hydrogen gas produced from water-containing electrolyte (para [0049], figure 2; generator #500 generates hydrogen and oxygen from water electrolyte #520, hydrogen is separated off to hydrogen outlet stream #580), 
a hydrogen gas injection device that includes an aspirator (figure 3 #600; para [0055], “gas-liquid mixing unit 600 ... includes a venturi tube”), 
the method comprising:
introducing, by the hydrogen gas injection device, the hydrogen gas into a water conduit pipe in which tap water is maintained at a predetermined water pressure (para [0056]-[0057], hydrogen is flowed into the injection device #600),
wherein the aspirator is arranged on a part of the water conduit pipe (as seen in figure 1, aspirator #600 is arranged along the water conduit between pump #400 and outlet #710), uses the tap water maintained at a predetermined water pressure (para [0071], pump #400 maintains water at a predetermined pressure) flowing through the water conduit pipe as a driving source for injecting hydrogen gas (para [0055]-[0057], water flowing through the aspirator unit 600 drives the aspiration of hydrogen into the unit), and has a narrow portion in the water conduit pipe that forms a nozzle part (figure 3 #A1),
wherein a hydrogen gas piping from the hydrogen source is connected to around the nozzle part (figure 3 #620; para [0056], “hydrogen inlet 620”), and
wherein the aspirator produces a depressurized state by a Venturi effect using the flow of the tap water and increases the speed of tap water flow at the nozzle part in the narrow portion of the water conduit pipe to create a lower pressure state below the pressure of the hydrogen gas tank by the Venturi effect (para [0057] teaches that the pressure drop from Venturi effect pulls hydrogen into the aspirator, which inherently requires that the pressure in the aspirator is lower than the pressure of the hydrogen supply), sucking the hydrogen gas into the depressurized tap water stream and mixing the sucked hydrogen gas with the tap water to produce hydrogen-containing tap water (para [0057]), 
and supplying the produced hydrogen-containing tap water to the tap water users (hydrogen water is supplied to users via tap #710; figure 1, para [0031]).
It would have been obvious to a person of ordinary skill in the art to modify Jung and Hinman by selecting, as the hydrogen-water mixing unit, an aspirator that draws hydrogen into the water stream by Venturi effect, as taught in Choi, because Jung is silent as to the type of mixer used, so one of ordinary skill in the art would obviously turn to the art to find a suitable mixer for dispersing. Furthermore, Choi teaches that an in-line Venturi aspirator is an effective way of dispersing hydrogen into water to produce hydrogen-containing tap water for supply to the tap water users and therefore would have been obvious to one of ordinary skill in the art to use with Jung and Hinman (para [0056-0057]). Choi is analogous art to Jung, both are directed to systems for supplying hydrogen-infused water on demand to human consumption. Furthermore, one skilled in the art could have combined the elements as claimed by known methods/devices, with no change in the elements’ respective functions, to yield no more than predictable results (see MPEP 2143(A)).

Regarding claim 4, Jung, Hinman and Choi obviate the method of claim 3, but do not clearly teach whether the hydrogen gas generator, hydrogen gas tank, and aspirator are unitized into a one-unit configuration. It would have been obvious to a person of ordinary skill in the art to make the system in a one-unit configuration, because courts have held that combining components into an integral unit is prima facie obvious. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see MPEP 2144.04(V)(B).

Regarding claims 5, 6, 7, and 8, Jung, Hinman and Choi obviate the systems of claims 1 and 2 and the methods of claims 3 and 4, respectively. Hinman further teaches the hydrogen gas generator (figure #5) comprises a first chamber-forming part that forms a first chamber which accommodates a first electrode and an electrolyte (para [0070], figure 5; first electrode 585 and aqueous electrolyte are contained in a chamber in a housing; para [0081], electrode 585 contacts the electrolyte), a second forming part that forms a second chamber which accommodates a second electrode and the electrolyte (para [0070], figure 5; second electrode section 585 comprises a chamber, anode, and aqueous electrolyte contained in a housing), a separation membrane (figure 5 #586) that partitions the first chamber from the second chamber to separate the hydrogen gas from the oxygen gas (para [0075]), and a direct current power supply that connects the first electrode and the second electrode (figure 5 #590; para [0070], “bias voltage source 590”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al (US 2020/0108359 A1) teaches a system for producing hydrogen water, using an electrolyzer to produce the hydrogen and a Venturi eductor to disperse the hydrogen in the water. Nozik (US 4,011,149 A) teaches a photoelectrochemical cell that produces hydrogen from water using an electrocatalyst.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 4172                                                                                                                                                                                                        
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797